FLOYD R. GIBSON,
concurring in part and dissenting in part.
I agree with the majority’s conclusion that the Board has the authority to determine the propriety of actuarial computations and funding levels, for the Plan specifically delegates this authority to the Board in § 9.4(b). Thus, I concur with the majority on this issue. However, I do not agree that § 9.4(c) of the Plan authorizes the Board to determine the effectiveness of the termination notice sent by the Company to the Union. Thus, as to this issue, I respectfully dissent.
Before and after the collective bargaining agreement was extended to September 1, 1983, the Plan provided in § 8.2 as follows: “this Plan, as amended, may be terminated or amended ... as of November 1, 1982, or November 1st of any year thereafter by either party giving written notice____” Thus, the Plan gave either party the unilateral right to terminate the Plan. It is clear that the extended collective bargaining agreement incorporated the Plan. However, as the majority notes, supra at 4, this extension did not affect in any way the unilateral right of either party to terminate the Plan in accordance with § 8.2.
However, the Union argues that the collective bargaining agreement “implicitly” deleted the unilateral right of either party to terminate the Plan on the stated dates and “implicitly” supplanted new dates for termination. The majority accepts this argument. Yet the argument defies basic principles of contract construction.
A federal court cannot order a company to submit to negotiations or arbitration unless the company is bound by an agreement to do so. Morello v. Federal Barge Lines, Inc., 746 F.2d 1347, 1350 (8th Cir.1984); citing, John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 547, 84 S.Ct. 909, 913, 11 L.Ed.2d 898 (1964); Atkinson v. Sinclair Ref. Co., 370 U.S. 238, 241, 82 S.Ct. 1318, 1320, 8 L.Ed.2d 462 (1962); United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582, 80 S.Ct. 1347, 1352, 4 L.Ed.2d 1409 (1960); UAW, Local No. 716 v. General Electric Co., 714 F.2d 830, 832 (8th Cir.1983). Whether an agreement so binds a company is a question of contract construction, a question of law, to be determined by the court. Id., citing, John Wiley, 376 U.S. at 546-47, 84 S.Ct. at 912-13; Atkinson, 370 U.S. at 241, 82 S.Ct. at 1320; General Electric, 714 F.2d at 831.
The majority has determined that § 9.4(c) of the Plan relegates to the Board the authority to determine the effectiveness of notice, given by either party, to amend or terminate the Plan. § 9.4 of the Plan provides in pertinent part:
Subject to the provisions of the Plan ... the Board of Administration shall have the right and it shall be its duty to:
(c) Decide such questions as shall arise in connection with the interpretations of the provisions of the Plan and the application of the provisions of the terms of such Plan to Employees____
(emphasis added). Despite the facts that § 9.4 is made expressly subject to other provisions of the Plan, that § 9.4(c) is a general provision which does not refer explicitly to termination or amendment notices, but rather to employees, and that § 8.2 is a specific provision which does deal with termination or amendment notices, the majority has decided that § 9.4(c) controls. The majority does not attempt to reconcile § 8.2 and § 9.4(c) with each other, it simply reads out § 8.2 from the Plan.
However, a contract must be construed as a whole, with an attempt to give mean*292ing and effect to each of its provisions. Rosebud Sioux Tribe v. A & P Steel, Inc., 733 F.2d 509, 519 (8th Cir.1984), cert. denied, — U.S. —, 105 S.Ct. 565, 83 L.Ed.2d 506 (1984), quoting, American Commercial Lines, Inc. v. Valley Line Co., 529 F.2d 921, 925 (8th Cir.1976); Johnson Controls, Inc. v. Cedar Rapids, 713 F.2d 370, 374 (8th Cir.1983); Amcar Div., ACF Indus., Inc. v. NLRB, 641 F.2d 561, 569 (8th Cir.1981), citing, Mastro Plastics Corp. v. NLRB, 350 U.S. 270, 279, 76 S.Ct. 349, 356, 100 L.Ed. 309 (1956). See Corso v. Creighton Unix., 731 F.2d 529, 532 (8th Cir.1984). Further, when general and specific provisions in a contract appear to relate to the same thing, the more specific provision should control. See Corso, 731 F.2d at 533; 3 A. Corbin, Corbin on Contracts § 547 at 176 (1960); 4 S. Williston, A Treatise on Contracts § 619 at 743-44, § 624 at 822 (W. Jaeger 3rd ed. 1961). Under these principles, § 8.2 must be recognized and given controlling effect if in fact § 8.2 and § 9.4(c) are irreconcilable.
When two provisions of a contract appear to be in conflict, the preferred interpretation is one that harmonizes the two provisions rather than rendering one meaningless. Johnson Controls, 713 F.2d at 374; see Rosebud Sioux, 733 F.2d at 519. Sections 8.2 and 9.4(c) can be harmonized. It is a fair reading of § 9.4(c) to interpret it as referring to questions and problems presented by individual employees to the Board. We are then left with the express language of § 8.2, which gives either party the unilateral right to serve notice of termination or amendment, and our role should be clear. Courts are bound to give the language used in contracts its plain, ordinary meaning. SEC v. White & Co., Inc., 546 F.2d 789, 792 (8th Cir.1976); Lion Oil Co. v. NLRB, 221 F.2d 231, 235 (8th Cir. 1955). Thus, if the Company’s notice of termination complied with the requirements of § 8.2 then, as a matter of law, it should be given full effect.
It may be that the Union intended to change the termination dates in § 8.2 when it extended the collective bargaining agreement. However, it failed to do so, and a court’s function in construing a contract is to determine the parties’ intent from what they said, not from what they meant to say. Johnson Controls, 713 F.2d at 375. Courts of law do not sit in order to save parties from their contractual mistakes. Nor would an interpretation of the contract, which gives effect to § 8.2, be unfair. Under such an interpretation the Union would have had the same right as the Company to serve notice of amendment or termination. Indeed, had the Union wanted to exercise its rights under the Plan, it would have been in favor of giving full effect to the explicit language of § 8.2, and the law would have supported its position. Further, under this interpretation the contract is read as a whole, as the parties must have intended, instead of reading out a provision.
In short, the interpretation of the contract proposed by the Company is supported by the clear and explicit language of the Plan, while the Union seeks to deny the contractual, unilateral right of termination by now making it an arbitral issue. The question is one of contract interpretation and, as such, one of law. The law does not support the Union’s position. It is true that the parties could have agreed to submit questions concerning the validity of termination notices to the Board, but § 9.4(c) does not represent such an agreement. Thus, I would remand this case to the district court to determine whether the Company met the time requirements of § 8.2. If so, then the Company’s notice to terminate participation in the Plan should be given its full and legal effect. Thus, as to this issue, I respectfully dissent.